Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 1 of 14
                                                   2020.05.13
                                                   17:01:23 -04'00'
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 2 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 3 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 4 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 5 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 6 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 7 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 8 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 9 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 10 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 11 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 12 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 13 of 14
Case 1:17-cr-00065-JDB Document 54 Filed 05/13/20 Page 14 of 14
